Appellate Case: 21-6171            Document: 010110759395     Date Filed: 10/27/2022   Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                         Tenth Circuit

                                 FOR THE TENTH CIRCUIT                          October 27, 2022
                             _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  JOHANNA DABBS,

         Plaintiff,

  v.                                                               No. 21-6171
                                                            (D.C. No. 5:15-CV-00148-D)
  SHELTER MUTUAL INSURANCE                                         (W.D. Okla.)
  COMPANY, a/k/a Shelter Mutual
  Insurance Co.,

         Defendant - Appellee.

  ------------------------------

  VINCENT CALDERON,

         Amicus Curiae - Appellant.
                         _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before BACHARACH, PHILLIPS, and MORITZ, Circuit Judges.**
                  _________________________________

        Vincent Calderon appeals the district court’s entry of summary judgment for

 Shelter Mutual Insurance Company and against Johanna Dabbs. Dabbs, an Oklahoma


        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-6171    Document: 010110759395       Date Filed: 10/27/2022      Page: 2



 resident and Shelter auto policyholder, caused a car accident in Texas that injured

 Calderon. After settlement negotiations between Shelter and Calderon failed,

 Calderon sued Dabbs in Texas state court and won a $700,000 judgment against her.

 The judgment exceeded Dabbs’s policy limits, so she sued Shelter, asserting that

 Shelter’s failure to settle with Calderon was bad faith. Calderon was not a party to

 the bad-faith suit.

        During that litigation, Dabbs and Shelter foresaw a potential disagreement

 about whether Oklahoma or Texas law applied to their dispute, so they filed

 simultaneous briefs on the issue. Turns out, they agreed on Oklahoma law. But

 Calderon, who had been monitoring the case on the sideline, moved for leave to file

 an amicus brief to argue that Texas law should apply. The district court allowed

 Calderon to file his amicus brief, though it ultimately sided with Dabbs and Shelter in

 finding that Oklahoma law applied.

        Four years passed, and the district court entered summary judgment in

 Shelter’s favor under Oklahoma law. Dabbs appealed. Dabbs v. Shelter Mut. Ins. Co.,

 No. 21-6169 (10th Cir.). Calderon then moved for a new trial (even though there was

 no trial) and to amend the judgment. The district court struck this motion because as

 an amicus, Calderon was not a party and did not have standing to file motions.

 Calderon moved for reconsideration, which the district court also denied. Calderon

 appealed. At our request, the parties submitted supplemental briefing on appellate

 jurisdiction. We now dismiss Calderon’s appeal for lack of jurisdiction.



                                            2
Appellate Case: 21-6171     Document: 010110759395        Date Filed: 10/27/2022        Page: 3



       “The rule that only parties to a lawsuit, or those that properly become parties,

 may appeal an adverse judgment, is well settled.” Marino v. Ortiz, 484 U.S. 301, 304

 (1988) (per curiam) (collecting authorities). Yet this settled rule is not absolute.

 Devlin v. Scardelletti, 536 U.S. 1, 7–8 (2002) (collecting cases authorizing certain

 nonparty appeals). To that end, we have allowed nonparties to appeal when they

 “possess[] a ‘unique interest’ in the outcome of the case and actively participate[] in

 the proceedings relating to that interest.” Abeyta v. City of Albuquerque, 664 F.3d

 792, 795 (10th Cir. 2011). Because amici curiae are not parties, Kerr v.

 Hickenlooper, 824 F.3d 1207, 1216 (10th Cir. 2016) (citing Coal. of Ariz./N.M.

 Cntys. for Stable Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 844 (10th Cir.

 1996)), Calderon must satisfy the two-step Abeyta test before we can consider the

 merits of his appeal.

       But Calderon fails at step one because he has not shown that he has a “unique

 interest” in this case. He asserts that his position as Dabbs’s judgment creditor gives

 him a unique interest here. In Calderon’s view, if Dabbs prevails against Shelter, he

 can satisfy his judgment with the proceeds of Dabbs’s bad-faith claim. He cites our

 decision in Plain v. Murphy Family Farms, 296 F.3d 975 (10th Cir. 2002), in

 support. Plain was a wrongful-death suit brought by a decedent’s widow. Id. at 977.

 The decedent’s children sought to intervene, which the court denied, and they later

 asked the court to reconsider its denial. Id. at 978. When the court denied

 reconsideration, the children appealed. Id. They voluntarily dismissed the appeal

 after learning the district court would not stay the upcoming trial. Id. After a jury

                                             3
Appellate Case: 21-6171    Document: 010110759395        Date Filed: 10/27/2022       Page: 4



 awarded damages, the court invited the children to file an amicus brief on the

 distribution of the damages award. Id. The children instead moved for a new trial and

 proposed a damages-award distribution. Id. The court denied their motion, rejected

 their proposed distribution, and apportioned the damages itself. Id. The children

 again moved for a new trial, which was denied. Id. at 979. They appealed again. Id.

        Describing the children’s relentless motion practice as creating a

 “jurisdictional thicket,” we confirmed our jurisdiction to review the district court’s

 order apportioning the damages. Id. We reasoned that the children had a unique

 interest in the damages award because they were entitled to wrongful-death damages

 under Oklahoma law, they were bound by the district court’s apportionment order,

 they promptly opposed the apportionment (on the court’s invitation), and they

 appealed at the earliest opportunity. Id. at 979–80. But we lacked jurisdiction to

 consider a challenge to the order denying the second motion for a new trial. Id.

 at 980. Participating in a case’s disposition on the merits requires timely Rule 24

 intervention, and the children should have pursued their first appeal from the district

 court’s denial of their motion to intervene. Id. at 980–81. We regarded their second

 appeal as improper because the children “fail[ed] to follow proper procedure the first

 time.” Id. at 981.

        Yet unlike the children in Plain, Calderon is not at all “bound” by the

 judgment below, which affects only Dabbs and Shelter.1 The district court, on


        1
         Calderon makes passing references to res judicata and collateral estoppel but
 does not analyze how either principle affects him.
                                            4
Appellate Case: 21-6171    Document: 010110759395        Date Filed: 10/27/2022    Page: 5



 Calderon’s motion, allowed him to file an amicus brief arguing for the application of

 Texas law. Calderon’s rights were never at risk—he was arguing that Texas law

 should apply to a dispute between others. And he never sought to intervene under

 Rule 24. His simple disagreement with the court’s decision on the choice-of-law

 issue does not give him a direct stake in this appeal, nor does his disagreement allow

 him to dispute an issue about which the parties agree. Here, we decline to consider

 the arguments raised only by Calderon in his amicus brief. Sierra Club v. EPA,

 964 F.3d 882, 897 n.15 (10th Cir. 2020) (citing Tyler v. City of Manhattan, 118 F.3d

 1400, 1404 (10th Cir. 1997)).

       Calderon also cites Grain Dealers Mutual Insurance Co. v. Lower, 979 F.2d

 1411 (10th Cir. 1992), in support. There, we held that a potential judgment creditor

 named as a party in an insurer’s declaratory-judgment suit had standing to appeal,

 even though the insured chose not to appeal. Id. at 1413–14. But this isn’t a

 declaratory-judgment suit, and Calderon isn’t a named party, so Grain Dealers

 doesn’t help him. He cites no authority where a nonparty judgment creditor has a

 unique interest in the outcome of a case brought by the judgment debtor.

       Faced with this reality, Calderon switches gears in his reply brief. He claims

 that his unique interest stems from his “statutory right under Texas law to satisfy his

 judgment against Dabbs” through Dabbs’s suit against Shelter. Calderon’s

 Jurisdictional Reply Br. 10. Texas law permits courts to order a “judgment debtor to

 turn over nonexempt property that is in the debtor’s possession or is subject to the

 debtor’s control.” Tex. Civ. Prac. & Rem. Code § 31.002(b)(1) (West 2021). And

                                            5
Appellate Case: 21-6171     Document: 010110759395        Date Filed: 10/27/2022      Page: 6



 Texas courts consider causes of action to be property under the turnover statute. E.g.,

 Associated Ready Mix, Inc. v. Douglas, 843 S.W.2d 758, 762 (Tex. App. 1992)

 (citing Republic Ins. Co. v. Millard, 825 S.W.2d 780, 784 (Tex. App. 1992)). But in

 2016, a Texas court denied Calderon’s application for an order turning over Dabbs’s

 causes of action against Shelter. Calderon does not explain how he still enjoys this

 statutory right, let alone how it would afford him a unique interest in this case.

          At bottom, Calderon holds a six-figure judgment against a debtor whose ability

 to cover an excess judgment is doubtful but who would suddenly have the means to

 pay were she to successfully appeal here. He is no different from any other creditor

 and hardly possesses the unique interest that Abeyta requires. Dabbs’s unfavorable

 result just means Calderon must find another source of assets to satisfy his judgment.

 Although he may stand to financially benefit from Dabbs’s successful appeal, this

 peripheral, nonunique interest affords him no right to move from the sideline to the

 field.

          Because we lack jurisdiction to review Calderon’s attack on the judgment, we

 dismiss his appeal.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                             6